UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-4336


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTONIO MARTINEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:09-cr-00163-GRA-5)


Submitted:   January 26, 2011              Decided:   March 10, 2011


Before KEENAN and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jonathan M. Milling, MILLING LAW FIRM, LLC, Columbia, South
Carolina, for Appellant.    Alan Lance Crick, Assistant United
States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Pursuant to a written plea agreement, Antonio Martinez

pled guilty to conspiracy to distribute five kilograms or more

of cocaine, in violation of 21 U.S.C. § 846 (2006).                          Martinez

was sentenced to seventy months in prison.                  He now appeals.         His

attorney      has    filed     a    brief   in    accordance     with      Anders    v.

California, 386 U.S. 738 (1967), raising four issues but stating

that there are no grounds for appeal.                   Martinez was advised of

his right to file a pro se supplemental brief, but has not filed

such a brief.        We affirm.



                                            I

              Martinez contends that the district court failed to

comply with Fed. R. Crim. P. 11 and that there was not a factual

basis   for    the     plea.       However,      counsel   in   the   Anders      brief

identifies no flaws in the Rule 11 proceeding, and our review of

the record discloses that the district court fully complied with

Rule 11.      Further, sufficient facts supported the guilty plea.

Martinez      agreed    with       the   government’s      summary    of    its     case

against him, which demonstrated his membership in the charged

conspiracy.         Further, Martinez stipulated in his plea agreement

and at the Rule 11 hearing that he was responsible for at least

five, but fewer than fifteen, kilograms of cocaine.



                                            2
                                           II

            Martinez also contends that the district court erred

because it did not specifically address the 18 U.S.C. § 3553(a)

(2006)    sentencing      factors       when    imposing   sentence.        Because

Martinez did not raise this claim below, our review is for plain

error.    See United States v. Lynn, 592 F.3d 572, 577 (4th Cir.

2010); see also Fed. R. Crim. P. 52(b); United States v. Olano,

507 U.S. 725, 731-32 (1993) (to constitute plain error, there

must be an error that is plain and that affects the defendant’s

substantial rights).             We are not required to correct a plain

error unless it “seriously affect[s] the fairness, integrity or

public reputation of judicial proceedings.”                   Olano, 507 U.S. at

732.

            In evaluating the sentencing court’s explanation of a

selected sentence, we have consistently held that, while the

district court must consider the statutory factors and explain

the    sentence,     it   need    not    explicitly   refer    to   §    3553(a)   or

discuss every factor on the record, particularly when the court

imposes    a    sentence    within       the    properly   calculated      advisory

Guidelines range.         See, e.g., United States v. Johnson, 445 F.3d

339, 345 (4th Cir. 2006).               At the same time, the district court

“must    make   an    individualized        assessment     based    on   the   facts

presented.”      Gall v. United States, 552 U.S. 38, 50 (2007).                    The

reasons articulated by the district court for a given sentence

                                           3
need not be “couched in the precise language of § 3553(a),” so

long as the “reasons can be matched to a factor appropriate for

consideration under that statute and [are] clearly tied [to the

defendant’s] particular situation.”                    United States v. Moulden,

478 F.3d 652, 658 (4th Cir. 2007).

           According to the presentence report, Martinez’s base

offense level was 32.             See U.S. Sentencing Guidelines Manual

(USSG) § 2D1.1(c)(4) (2008).                This was reduced by two levels

pursuant   to    USSG     §   2D1.1(b)(11).        He    received    a     three-level

adjustment for acceptance of responsibility.                     See USSG § 3E1.1.

His   total     offense       level   was   27,    and     his    criminal      history

category was I, resulting in an advisory Guidelines range of 70-

97    months.      Although       Martinez       was    subject     to     a    ten-year

statutory mandatory minimum, see 21 U.S.C. § 841(b)(1)(A), he

received the benefit of the safety valve provision, 18 U.S.C. §

3553(f) (2006), and his Guidelines range applied.                        There were no

objections to the presentence report.

           At     sentencing,         the       government       recommended       that

Martinez be sentenced to seventy months in prison and advised

the court that “Martinez would not challenge the reasonableness

of that sentence pursuant to any of the factors set forth at 18

U.S.C. § 3553(a).”

           The     district       court     sentenced      Martinez        to   seventy

months in prison.         The court stated that it had “calculated and

                                            4
considered the advisory guidelines and the relevant statutory

sentencing        factors.”      Although         the       court   did    not     make     the

individualized assessment required by case law, we conclude that

this   did    not    constitute       plain       error,      especially        because     the

sentence fell at the low end of the advisory Guidelines range.



                                          III

             Counsel      next    contends          that       defense         counsel      was

ineffective. To allow for adequate development of the record, a

defendant      ordinarily        must     raise         a     claim       of     ineffective

assistance of counsel in a 28 U.S.C.A. § 2255 (West Supp. 2010)

motion unless it conclusively appears on the face of the record

that counsel provided inadequate assistance.                          United States v.

Richardson,        195   F.3d    192,     198        (4th      Cir.       1999).       Because

ineffective assistance does not conclusively appear on the face

of the record, this claim lacks merit.



                                           IV

             In accordance with Anders, we have reviewed the entire

record for meritorious issues and have found none.                              We therefore

affirm.      This court requires that counsel inform his client, in

writing,     of    his   right   to     petition        the    Supreme         Court   of   the

United States for further review.                  If the client requests that a

petition be filed, but counsel believes that such a petition

                                              5
would be frivolous, then counsel may move in this court for

leave to withdraw from representation.              Counsel’s motion must

state that a copy was served on the client.                We dispense with

oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                       6